            Case 1:20-cv-06277-LLS Document 9 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARMINE P. AMELIO; ALFONSO AMELIO;
AND PAUL AMELIO,

                                  Plaintiffs,
                                                                  20-CV-6277 (LLS)
                      -against-
                                                                 CIVIL JUDGMENT
FISCHER & BURSTEIN, P.C.; HARRY H.
BURSTEIN; AND ADRIANA RODRIGUEZ,

                                  Defendants.

         Pursuant to the order issued March 1, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiffs and note service on the docket.

SO ORDERED.

Dated:     March 1, 2021
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
